t c memo united_states tax_court larry l bennett petitioner v commissioner of internal revenue respondent docket no filed date larry l bennett pro_se albert b kerkhove for respondent memorandum opinion fay judge respondent determined deficiencies in petitioner's federal income taxes and additions to tax as follows year deficiency dollar_figure big_number big_number big_number big_number big_number big_number additions to tax sec_6651 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure all section references are to the internal_revenue_code in effect for the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated the issues for decision are whether petitioner earned_income during the years through in the amounts deter- mined by respondent whether petitioner is liable for self- employment_taxes as determined by respondent whether peti- tioner is entitled to deductions in excess of those determined by respondent whether petitioner is liable for the additions to tax provided by sec_6651 for failure to timely file a federal_income_tax return and whether petitioner is liable for the additions to tax provided by sec_6654 for failure to make estimated_tax payments background some of the facts have been stipulated and they are so found the stipulation of facts and attached exhibits are incorporated herein by this reference during the years at issue petitioner did not file federal_income_tax returns at the time the petition was filed petitioner resided in runnells iowa during the years at issue petitioner worked as a business consultant for a number of years during this period petitioner was paid_by larryann hunt inc for rendering consulting ser- vices the services provided to larryann hunt inc primarily consisted of bookkeeping functions it is not clear how many other clients petitioner worked for during these years and petitioner has not provided any documentary_evidence relating to the amount of consulting income that he earned from through petitioner is a general_partner in cedar grove limited_partnership cedar grove petitioner's four children are limited partners in this partnership cedar grove is the record_owner of a farm and from through this farm was rented to an individual named ken cheers petitioner received rental checks from ken cheers and deposited them into various checking accounts petitioner maintained a number of checking accounts in the name of cedar grove at times petitioner used money from the accounts of cedar grove to pay his personal living_expenses it is not clear whether all of the checks petitioner 1it is not clear whether petitioner's wife is a general_partner or a limited_partner of cedar grove limited_partnership received from ken cheers were deposited into the cedar grove bank accounts revenue_agent pamela reicks ms reicks was assigned to examine the tax_liabilities of petitioner ms reicks first obtained information and documents from within the internal_revenue_service through the information_returns_program this program compiles information on taxpayers based upon informa- tional returns submitted to the irs such as forms and forms w-2 ms reicks then contacted petitioner and requested additional information petitioner responded that he believed the current tax system was a voluntary system and he had no intention of volunteering and filing returns petitioner therefore did not provide ms reicks with the information she requested ms reicks reviewed the materials she did possess and concluded that she did not have enough information to determine petitioner's income accurately in order to determine the amount of petitioner's income for the years to respondent relied on data obtained from the bureau of labor statistics bls this data detailed what it would cost a family to live given petitioner's profession as a business consultant thus using the bls data respondent determined that petitioner earned_income of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure for the taxable years to respectively discussion sec_61 provides that gross incomes includes income derived from a business and as compensation_for services this income is subject_to the tax imposed by sec_1 sec_63 provides that in the case of an individual who does not elect to itemize deductions the term taxable_income means gross_income minus the standard_deduction and the deduction for personal exemptions respondent allowed petitioner these deductions taxpayers are required to maintain books_and_records sufficient to establish the amount of their gross_income sec_6001 if the taxpayer fails to do this then respondent is entitled to reconstruct the taxpayer's income through the use of any reasonable method 348_us_121 the reliance on bls statistics in reconstructing a taxpayer's income has been held to be reasonable see 54_tc_1530 in this case petitioner neither filed federal_income_tax returns nor provided respondent with any books_and_records concerning his business income or compensation income respon- dent has linked petitioner to income from his farm rental activities and his consulting services in these circumstances respondent has broad latitude to reconstruct petitioner's income using the bls data see id we find that respondent's recon- struction of petitioner's income using the bls statistics was reasonable under these circumstances petitioner argues that respondent's determination is arbitrary and excessive and therefore respondent has the burden of proving that he had taxable_income see 975_f2d_534 8th cir affg in part and revg in part tcmemo_1991_140 petitioner bears the burden of proving that the determination is arbitrary and excessive id while we agree with some of petitioner's statements of the law we disagree with petitioner's conclusion as it applies to this case in certain cases courts will not sustain a deficiency determination unless there is some predicate evidence that the taxpayer received income from an activity 428_us_433 day v commissioner supra pincite 794_f2d_884 3d cir vacating tcmemo_1985_101 the evidentiary foundation 2petitioner also argues that we lack subject matter juris- diction because the notice_of_deficiency was invalid see 814_f2d_1363 9th cir revg 81_tc_855 in this case the notice_of_deficiency explains respon- dent's determinations in detail including the basis for and computation of the income determinations we therefore reject this argument and conclude that the notice_of_deficiency is valid see 90_tc_110 need only be minimal 596_f2d_358 9th cir revg 67_tc_672 petitioner's primary contention is that respondent has the burden_of_proof in this case because it involves an under- reporting of income however as previously discussed respon- dent has successfully linked petitioner to several income- generating activities therefore the burden_of_proof rests squarely with petitioner petitioner's testimony at trial was vague diffuse and did not address the factual issues in dispute we conclude petitioner has not produced sufficient evidence to carry his burden_of_proof accordingly we sustain respondent's notice_of_deficiency with respect to the unreported income respondent determined that petitioner was liable for self- employment_taxes under sec_1401 on brief petitioner failed to address this issue we treat this failure as in effect a concession by petitioner see subparagraphs and of rule e 89_tc_46 respondent also determined that petitioner was entitled to the standard_deduction and exemptions for himself and his wife the bls table that respondent used to determine petitioner's income indicates that the average family unit contains a child under the age of under these circumstances we are persuaded that respondent should have allowed petitioner an additional exemption for a dependent_child accordingly we conclude that petitioner is entitled to an additional exemption for each year at issue finally respondent determined that petitioner is liable for the addition_to_tax for failure_to_file a timely return under sec_6651 and the addition_to_tax for failure to pay estimated income_tax under sec_6654 petitioner has not put forth any evidence to indicate that his failure_to_file tax returns was due to reasonable_cause and not due to willful neglect sec_6651 469_us_241 further petitioner has not shown that he satisfied any of the exceptions under sec_6654 accordingly we sustain respondent's determinations on these issues to reflect the foregoing decision will be entered under rule
